                Case 3:19-cv-06025-BJR Document 99 Filed 03/29/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
 9
                                  UNITED STATES DISTRICT COURT
10                               WESTERN DISTRICT OF WASHINGTON
                                           AT TACOMA
11
     WILLIAM T. WHITMAN, individually and on       No. 3:19-cv-06025-BJR
12   behalf of all others similarly situated,
13                                                 DECLARATION OF MARY JO HUDSON

14                  Plaintiff,

15         v.

16   STATE FARM LIFE INSURANCE COMPANY,
     an Illinois corporation
17
                    Defendant.
18

19

20

21

22

23

24

25

26

27
     DECLARATION OF MARY JO HUDSON                      BETTS, PATTERSON & MINES, P.S.
28   No. 3:19-cv-06025-BJR                  1              One Convention Place, Suite 1400
                                                                    701 Pike Street
                                                               Seattle, WA 98101-3927
                 Case 3:19-cv-06025-BJR Document 99 Filed 03/29/21 Page 2 of 2




 1   I, Mary Jo Hudson, have personal knowledge of the information below and declare as follows:

 2          1.       I am over the age of 18. I am competent to testify. I make this Declaration based

 3   upon personal knowledge.

 4          2.       I am the former Director of the Ohio Department of Insurance ("Director"), a

 5   cabinet-level position that I held from 2007 to 2011, and that is the equivalent of the "Insurance

 6   Commissioner" role in some states such as Washington. By virtue of that position, I served in a

 7   number of national leadership capacities that focused specifically on life insurance product

 8   regulation, solvency regulation, and market conduct regulation. I served in these positions through
 9   the National Association of Insurance Commissioners ("NAIC") and the Interstate Insurance

10   Product Regulation Commission ("ICC"). I have served as an expert witness in matters involving

11   insurance markets.

12          3.       Attached as Exhibit A is a true and correct copy of the March 29, 2021 report and

13   attachments that I prepared for the purposes of offering opinions in this matter. My report and its

14   attachments contain the bases for my opinions as well as my qualifications. The statements in the

15   report are true and correct to the best of my knowledge.

16          I declare under the penalty of perjury under the laws of the United States of America that

17   the foregoing is true and correct.

18          Executed this _29th _ of March, 2021 in Columbus, Franklin County, Ohio________.

19

20

21
                                                         Mary Jo Hudson
22

23

24

25

26

27
      DECLARATION OF MARY JO HUDSON                               BETTS, PATTERSON & MINES, P.S.
28    No. 3:19-cv-06025-BJR                      2                   One Convention Place, Suite 1400
                                                                              701 Pike Street
                                                                         Seattle, WA 98101-3927
